106 F.3d 401
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James W. METZINGER, Plaintiff-Appellant,v.AMERICAN STANDARD, INC., American Standard, Inc., NonContributory Pension Plan Louisville Plant,Defendants-Appellees.
No. 95-6254.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1997.

Before:  RYAN, SILER, and BATCHELDER, Circuit Judges.
BATCHELDER, Circuit Judge:


1
The plaintiff filed this action in the United States District Court for the Western District of Kentucky, which granted summary judgment for the defendants.  The plaintiff appeals.  Having had the benefit of oral argument, and having carefully reviewed the record and the district court's order de novo, see Pinney Dock & Transp. Co. v. Penn Cent. Corp., 838 F.2d 1445, 1472 (6th Cir.1988) (citations omitted), we hold that the district court did not err in granting summary judgment.  The district court's opinion accurately and thoroughly articulates the court's reasoning, with which we agree.  Because the issuance of an opinion by this court is therefore unnecessary, we AFFIRM the grant of summary judgment on the basis of the district court's order.